IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RANDALL PETERSEN,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2597

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed December 1, 2016.

An appeal from the Circuit Court for Escambia County.
Ross M. Goodman, Judge.

J. Christopher Klotz of Stevenson Klotz, LLP, Pensacola, for Appellant.

Pamela Jo Bondi, Attorney General, and Thomas H. Duffy, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.